IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37126

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 361
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 15, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
REUBEN K. JENSEN,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for voluntary manslaughter, affirmed; order
       modifying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge, LANSING, Judge
                                and MELANSON, Judge

PER CURIAM
       Reuben K. Jensen was convicted of voluntary manslaughter, Idaho Code § 18-4006(1).
The district court imposed a unified fifteen-year sentence with a six-year determinate term.
Jensen filed an Idaho Criminal Rule 35 motion, which the district court granted by reducing the
determinate term to five years. Jensen appeals contending that his sentence is excessive and that
the district court abused its discretion in failing to further reduce his sentence pursuant to his
I.C.R. 35 motion. Jensen appeals.
       Initially, we note that a lower court’s decision to grant or deny a Rule 35 motion will not
be disturbed in the absence of an abuse of discretion. State v. Villarreal, 126 Idaho 277, 281,



                                                1
882 P.2d 444, 448 (Ct. App. 1994). Both our standard of review and the factors to be considered
in evaluating the reasonableness of the sentence are well established. See State v. Hernandez,
121 Idaho 114, 822 P.2d 1011 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 680 P.2d 869 (Ct.
App. 1984); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). Since the district
court later modified Jensen’s sentence, pursuant to his Rule 35 motion, we will only review
Jensen’s modified sentence for an abuse of discretion. See State v. McGonigal, 122 Idaho 939,
940-41, 842 P.2d 275, 276-77 (1992).
       Jensen has the burden of showing a clear abuse of discretion on the part of the district
court in failing to further reduce the sentence on Jensen’s Rule 35 motion. See State v. Cotton,
100 Idaho 573, 577, 602 P.2d 71, 75 (1979). Jensen has failed to show such an abuse of
discretion. Accordingly, the order of the district court granting Jensen’s Rule 35 motion is
affirmed.




                                               2